                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,                               Case No. 16-cr-51-pp

                   Plaintiff,

v.

STEPHEN C. FELTON,

                  Defendant.
______________________________________________________________________________

ORDER REGARDING DEFENDANT’S LETTER RELATING TO RESTITUTION
                         PAYMENTS (DKT. NO. 136)
______________________________________________________________________________

      On January 3, 2018, the court sentenced the defendant. Dkt. No. 123.

The sentence included an order that the defendant pay a special assessment

(an administrative fee) of $1,100 ($100 for each count of conviction), and

$26,263.66 in restitution (owed jointly and severally with his co-defendants).

Id., Dkt. No. 124 at 5.

      The court ordered that the $1,100 special assessment was payable

immediately. It ordered that the $26,263.66 in restitution, however, was due in

equal monthly installments of no less than $25.00, starting thirty days after

the defendant is released to supervision. Dkt. No. 124 at 6.

      On January 2, 2019, the court received a letter from the defendant. Dkt.

No. 136. He indicated that as of the December 19, 2018 date of his letter, the

prison1 was taking $85 per month out of his prison account for restitution. He


1It appears, from the Bureau of Prisons’ inmate locator service, that the
defendant is incarcerated at FCI Sandstone. https://www.bop/gov/inmateloc/
                                       1
states that by taking $85 a month out of his account for restitution, the prison

is violating the court’s order that required him to pay restitution at no less

than $25 per month. Id. He asks whether anything can be done to lower his

restitution payment back to $25 a month, because the higher payment is

hindering him and his family (who collected money for his commissary needs).

Id.

      The court often receives letters like this from inmates. Because the court

cannot give legal advice, it is best for an inmate to discuss issues like these

with the prison staff member who was responsible for helping develop his

Inmate Financial Responsibility Plan, or with his lawyer, rather than with the

court. The court does not have all the facts. It does not know why the prison is

taking $85 per month out of this defendant’s account. Perhaps, as the

defendant says, the prison is sending the entire $85 to the court for

restitution—if so, that would not comply with this court’s order. The court did

not intend for the defendant to start paying restitution until after he is

released on supervised release. But it could be that the prison is applying

the $85 per month to pay down, not the restitution, but the special assessment

of $1,100, which was due immediately. Or perhaps the prison is using the $85

to pay for other financial obligations the court doesn’t know about. All the

court knows is what it ordered—that the defendant pay the $1,100 special

assessment immediately, and that he pay the restitution at $25 a month,

starting thirty days after he is released from custody.




                                         2
      The court encourages the defendant to begin by asking for an

appointment with prison staff to review his IFRP. Perhaps he can get further

information about why the prison is taking $85 per month out of his account,

and what that money is going to. The defendant should feel free to share this

order with prison staff, in case it helps the staff understand the court’s intent

in imposing the sentence.

      To the extent that the defendant is asking the court to order the Bureau

of Prisons to reduce the amount it is taking from the defendant’s account, the

court must deny that request. The court does not have that authority.

      Dated in Milwaukee, Wisconsin this 3rd day of January, 2019.

                                BY THE COURT:


                                _______________________________
                                HON. PAMELA PEPPER
                                United States District Judge




                                        3
